Matter of Isiah M.D.O. (Yael M.D.O.) (2022 NY Slip Op 00050)





Matter of Isiah M.D.O. (Yael M.D.O.)


2022 NY Slip Op 00050


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Kern, J.P., Mazzarelli, Gesmer, González, Higgitt, JJ. 


Docket No. B-3305/19 AS-9045/19 Appeal No. 14980 Case No. 2020-03047 

[*1]In the Matter of Isiah M.D.O. Also Known as Isiah N. Also Known As No Given Name M., A Child Under Eighteen Years of Age, etc., Good Shepherd Services, Petitioner-Respondent, Yael M.D.O., Respondent-Appellant. 


George E. Reed, Jr., White Plains, for appellant.
Geoffrey P. Berman, Larchmont, for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the child.

Order, Family Court, New York County (Patria Frias-Colon, J.), entered on or about February 24, 2020, which, upon a finding of abandonment, terminated respondent mother's parental rights to the subject child and transferred custody of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence that respondent had no contact with the child or the agency during the six months preceding the filing of the petition raised a presumption that she intended to forego her parental rights to the child, and respondent failed to rebut the presumption (see Social Services Law § 384-b[5][a]; Matter of Michael T.J.K. [Alicia R.], 168 AD3d 545 [1st Dept 2019]).
We have considered respondent's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022